

116 HR 8500 IH: Attacks on Free Press Transparency Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8500IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Takano introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish an electronic system by which members of the press may file a complaint with the Department of Justice alleging misconduct by Federal, State, and local law enforcement agencies, and for other purposes.1.Short titleThis Act may be cited as the Attacks on Free Press Transparency Act.2.Press complaints(a)Establishment(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a electronic system by which members of the press may file a complaint with the Department of Justice alleging misconduct by Federal, State, and local law enforcement agencies and law enforcement officers of such agencies. (2)AttachmentsThe electronic system shall allow relevant media to be attached, including photos, videos, and audio recordings.(3)Anonymous submissionA complaint may be filed anonymously under this section.(b)Procedure(1)ComplaintA complaint may be filed under this section not later than 180 days after an incident has occurred, Such complaint shall include the following:(A)The date of this incident.(B)The name of each law enforcement officer involved.(C)A detailed description of the incident.(D)Any legal justification or motivation that was provided to the individual by a law enforcement officer to justify the law enforcement action taken.(E)If applicable, any property searched, damaged, or seized during the incident.(F)If applicable, any audio or visual recordings of the incident between the law enforcement officer and press materials or miscellaneous documentation with respect to the incident.(2)NotificationNot later than 30 days after a complaint has been filed with the Department of Justice, the Attorney General shall notify the law enforcement agency that is the subject of the complaint that the complaint has been filed and provide the details of the complaint.(3)Response(A)In generalAny Federal, State, or local law enforcement agency that is the subject of a complaint shall respond not later than 60 days after receipt of the notice of the complaint under paragraph (2).(B)Contents of responseA response to the complaint shall include the following:(i)The date of the incident.(ii)The name of each law enforcement officer involved.(iii)A detailed description of the incident.(iv)Any legal justification or motivation that was provided to the individual by the law enforcement officer to justify the law enforcement action taken.(v)If applicable, any property searched, damaged, or seized during the incident.(vi)If applicable, any audio or visual recordings of the incident between the law enforcement officer and press materials or miscellaneous documentation that supports the justification for the law enforcement action taken.(C)Byrne enforcement(i)In generalIf a State or unit of local government fails to comply with this paragraph for a fiscal year, the State or unit of local government shall be subject to a 50 percent reduction of the amount that would otherwise by awarded in the following fiscal year to that State or unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(ii)ReallocationAmounts not allocated to a State or unit of local government for failure to comply with paragraph (3) shall be reallocated to States and units of local government that have complied with such paragraph in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(D)1033 program enforcementIf the Secretary of Defense, in consultation with the Attorney General, determines that a State has failed to respond to 3 or more complaints during a fiscal year, the State may not receive a transfer under section 2576a of title 10, United States Code, until such time as the Secretary of Defense, in consultation with the Attorney General, determines that the State is in compliance with the requirements of this Act.(c)Member of the press definedIn this section, the term member of the press means any individual who works in the gathering, processing, disseminating, and delivery of news and information that serves the public interest to the public through mass media, including television, radio, and newspapers.3.Department of Justice ReportNot later than 30 days after the end of each calendar year, the Attorney General shall make available to the public on the Department of Justice website a report that includes a compilation of the complaints received under section 2 with personally identifiable information of involved parties redacted.